EXECUTION COPY


MERGER AGREEMENT


This Merger Agreement (this “Agreement") is entered into as of September 23,
2009 by and among PawsPlus, Inc.  a  Delaware  corporation  ("PAWSPLUS"),
PawsPlus  Acquisition Corporation,  a Delaware  corporation  which is a
wholly-owned  subsidiary of PawsPlus ("Acquisition"), and Animal Health
Associates, Inc., a Florida corporation (together with its affiliated companies,
"AHAI").


RECITALS


A.                      AHAI and PAWSPLUS desire to consummate a merger (the
"Merger"), wherein the  shareholders  of AHAI will  exchange  all of the issued
and  outstanding common stock of AHAI for newly issued shares of common stock of
PAWSPLUS,  Acquisition  will merge with and into  AHAI,  and AHAI  will become a
wholly-owned subsidiary of PAWSPLUS.


B.                      The parties desire to structure the transactions
contemplated herein so that, after the Merger as provided herein,
the  current  shareholders  of AHAI
(defined  in  Section  3.5  below)  will  hold Series A Preferred Shares
convertible into approximately 30,006,894 shares of the common stock of
PAWSPLUS, constituting approximately 33% of the issued and outstanding  shares
of PAWSPLUS (on a fully converted basis), and the current  shareholders of
PAWSPLUS will hold approximately 61,225,531 shares of PAWSPLUS (on a fully
converted basis), constituting  approximately 67% of the issued and  outstanding
of PAWSPLUS (on a fully converted basis).


C.                      It is the  intent  of
the  parties  that  the  Merger  qualify  as a corporate reorganization under
Section 368(a)(2)(E) of the Internal Revenue Code of 1986, as amended (the
"Code").


AGREEMENT


IN CONSIDERATION of the mutual promises and covenants herein, including the
recitals, which form a part of this Agreement, the parties hereby agree as
follows:


1.       MERGER AND EXCHANGE OF SECURITIES.


1.1      CONSUMMATION OF MERGER.  If this Agreement is duly adopted by the
holders of the requisite number of shares, in accordance with the applicable
laws and subject to the provisions hereof, and the conditions set forth in
Sections 6 and 7 are met or waived, AHAI and Acquisition shall promptly enter
into and file Articles of Merger, under which Acquisition shall merge with and
into AHAI, and AHAI shall be the surviving corporation.  The Merger shall be
consummated at the time of filing the Articles of Merger ("the Effective Time").
For accounting purposes, the Merger shall be effective at the conclusion of the
last day of the month preceding the Effective Time.
 
 
 

--------------------------------------------------------------------------------

 


1.2      EXCHANGE OF SHARES AT THE EFFECTIVE TIME:


1.2.1 EXCHANGE OF CERTIFICATES.  Each holder of a certificate
or  certificates  representing  shares of AHAI Common Stock ("Common") upon
presentation  and surrender  of such  certificate  or  certificates  to
PAWSPLUS,  shall be  entitled to receive the consideration set forth
herein.  Upon such presentation, surrender, and exchange as provided in this
Section 1.2, certificates representing shares of AHAI   previously held shall be
canceled.   Until so presented and surrendered, each certificate which
represented issued and outstanding shares of AHAI at the Effective Time shall be
deemed for all purposes to evidence the right to receive the consideration set
forth in Section 1.2.2. If a certificate representing shares of AHAI common
stock has been lost, stolen, mutilated or destroyed, PAWSPLUS shall require the
submission of an indemnity agreement and may require the submission of a bond in
lieu of such certificate.


1.2.2 CONSIDERATION FOR SHARES.  The holders of the Common Stock (the “Common
Holders,” each a "Common Holder") shall receive in exchange for each one share
of Common Stock approximately six shares of PAWSPLUS common stock.


1.2.3 FRACTIONAL SHARES.  If the  number  of  common  shares determined  for a
Common Holder as  provided  in  Section  1.2.2  results  in a fractional share,
the number of common shares to be received shall be rounded to the next whole
number of shares.


1.2.4  REGISTRATION OF SHARES.  The offer and sale of the PAWSPLUS common stock
shall be issued pursuant to an exemption from  registration  under the
Securities Act of 1933 (the "Securities  Act") and applicable state securities
laws.


1.3      COMMON STOCK OPTIONS OF PAWSPLUS  SHAREHOLDERS.  The holders of
existing PAWSPLUS options, as set forth on Schedule 4.3 hereto, shall after the
Effective Time, continue to hold such options, subject to the existing PAWSPLUS
Option Plan and the Agreement to amend capital structure.


2.       CLOSING AND CLOSING DOCUMENTS.


2.1      CLOSING. The transactions contemplated by this Agreement shall be
completed at a closing ("the Closing") on a closing date ("the Closing Date")
which shall be as soon as possible after all shareholder approvals are obtained
in accordance with law and as set forth in this Agreement, with the consummation
of the Merger,  as provided in Section 1.1, to take place as soon as practicable
thereafter.


2.2      DOCUMENT DELIVERIES AND PROCEDURES FOR CLOSING. On the Closing
Date,  all of the  documents to be furnished  to AHAI and
PAWSPLUS,  including  the documents to be furnished  pursuant to Article VII of
this  Agreement,  shall be delivered  to Law Offices of Thomas G. Amon, Esq.
counsel to  PAWSPLUS,  to be held in escrow until the Effective Time or the date
of termination of this Agreement, whichever first
occurs,  and  thereafter  shall be promptly  distributed to the parties as their
interests may appear.
 
 
- 2 -

--------------------------------------------------------------------------------

 


2.3      AHAI CLOSING DOCUMENTS. AHAI shall deliver the following documents
(collectively, the "AHAI Closing Documents"):


2.3.1 ARTICLES OF MERGER.  The Articles of Merger to be filed with the State of
Delaware, executed by AHAI;


2.3.2 AHAI SHARE CERTIFICATES.  Certificates representing all of the outstanding
shares of AHAI common stock or indemnity agreements or bonds as provided in
Section 1.2.1;


2.3.3 GOOD STANDING CERTIFICATE.  A certificate issued by the Florida Secretary
of State indicating that AHAI is qualified and in good standing within such
jurisdiction;


2.3.4 CERTIFICATE OF SECRETARY OF AHAI.  A certificate executed by the secretary
of AHAI and  attaching  the  resolutions  of the AHAI Board of Directors and
the  resolutions of the  shareholders  of AHAI authorizing the transactions
herein contemplated.


2.3.5 AHAI OFFICER'S CERTIFICATE. A certificate dated as of the Closing
Date  executed by a duly  authorized  officer of AHAI  certifying that
all  necessary  actions  have  been  taken by  AHAI's  shareholders  and
directors to authorize the transactions  contemplated by this Agreement  and
that all  representation  and  warranties  made by AHAI in the Agreement  are
complete  and correct in all material  respects as of the Closing Date as if
made on the Closing Date;


2.3.6 LEGAL OPINION.  A Legal Opinion of Abel, Tobaygo & Sisek, 3307 Clark Road,
Suite 201, Sarasota, FL 34231 counsel to AHAI with respect to such other matters
as is customary in transactions of this nature.


2.3.7   OTHER DOCUMENTS AND INSTRUMENTS.  Such other documents and instruments
as may be reasonably required to effect the transactions contemplated by this
Agreement.


2.4      PAWSPLUS AND ACQUISITION CLOSING DOCUMENTS. At the Closing, PAWSPLUS
and Acquisition shall deliver or cause to be delivered the following documents
(collectively, the "PAWSPLUS Closing Documents"):


2.4.1  ARTICLES OF MERGER.  The Articles of Merger to be filed with the State of
Delaware, executed by Acquisition;
 
 
- 3 -

--------------------------------------------------------------------------------

 


2.4.2 PAWSPLUS SHARE CERTIFICATES. The certificates representing the shares of
PAWSPLUS stock to be delivered to the AHAI shareholders at the Effective Time in
exchange for their AHAI stock as provided herein;


2.4.3 GOOD STANDING  CERTIFICATES.  Certificates issued by the
Delaware  Secretary  of  State  indicating  that  PAWSPLUS
and  Acquisition  are  each qualified and in good standing within such
jurisdiction;


2.4.4  CERTIFICATE OF SECRETARY OF PAWSPLUS. A certificate  executed by
the  secretary  of PAWSPLUS and  attaching  the  resolutions  of  the
PAWSPLUS  Board  of Directors the transactions herein contemplated.


2.4.5 PAWSPLUS OFFICER'S CERTIFICATE.  A certificate dated as of the Closing
Date executed by a duly  authorized  officer of PAWSPLUS  certifying  that all
necessary  actions  have  been  taken  by
PAWSPLUS's  shareholders  and  directors  to
authorize  the  transactions   contemplated  by  this  Agreement  and  that  all
representations  and  warranties  made by PAWSPLUS in the  Agreement  are
complete and correct  in all  material  respects  as of the  Closing  Date  as
if made on the Closing Date;


2.3.6  LEGAL  OPINION.  A legal  opinion  letter  (the  "Legal Opinion") signed
by Thomas G. Amon, Esq., 250 West 57th Street, Suite 1316, New York, NY 10107
regarding  the total  amount of stock of PAWSPLUS that  will be  issued and
outstanding following the Merger and such other opinions as are customary in
transactions of this nature; and


2.3.7 OTHER DOCUMENTS AND INSTRUMENTS.  Such other documents and instruments as
may be reasonably required to effect the transactions contemplated by this
Agreement.


3.           REPRESENTATIONS AND WARRANTIES OF AHAI.


AHAI represents and warrants to PAWSPLUS that the statements contained in this
Section 3 are correct and complete as of the date of this Agreement.


3.1      ORGANIZATION OF AHAI.   AHAI is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Florida.  AHAI has
all the  requisite  power  and  authority  to  own,  lease  and  operate  all of
its properties and assets and to carry on its business as currently conducted
and as proposed to be  conducted.  AHAI is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the nature of the
business conducted by it makes such  licensing or  qualification  necessary and
where the failure to be so  qualified  would,  individually  or in
the  aggregate,  have a Material  Adverse Effect upon it. As used in this
Agreement,  the term "Material Adverse Effect" with respect to any party,  shall
mean any change or effect that is  reasonably  likely to be  materially  adverse
to the  business,  operations, properties,  condition  (financial or
otherwise),  assets or liabilities of such party and such party's subsidiaries
taken as a whole.  Except for [Georgia subsidiary] AHAI does not own, directly
or indirectly, any capital stock or other equity interest in any corporation,
partnership or other entity.
 
 
- 4 -

--------------------------------------------------------------------------------

 


3.2      AUTHORIZATION.  Subject to the  approval of its  shareholders,
AHAI  has full  power  and  authority  (including  full  corporate  power and
authority)  to execute  and  deliver  this  Agreement  and the  AHAI  Closing
Documents  and  to  perform  its  obligations  hereunder  and  thereunder.  This
Agreement constitutes, and the AHAI Closing Documents will constitute, valid and
legally binding obligations of AHAI, enforceable in accordance with their
respective terms and conditions.


3.3      NONCONTRAVENTION.  Neither the execution  and the delivery of this
Agreement or the AHAI  Closing  Documents,  nor the  consummation of the
transactions  contemplated  hereby or thereby by  AHAI,  will (i) violate any
constitution,  statute, regulation,  rule, injunction,  judgment, order, decree,
ruling, charge, or other restriction of any government,  governmental agency, or
court to which  AHAI  is  subject  or any  provision  of its  certificate  of
incorporation  or  bylaws,  or  (ii)  conflict  with,  result  in a  breach  of,
constitute a default under,  result in the  acceleration of, create in any party
the right to  accelerate,  terminate  modify,  or cancel,  or require any notice
under any agreement,  contract, lease, license, instrument, or other arrangement
to which  AHAI  is a party  or by  which  it is bound or to which  any of its
assets is subject.  AHAI does not need to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order for the parties to consummate the transactions
contemplated by this Agreement.


3.4      DISCLOSURES.  The  representations  and warrants  contained in this
Section 3 do not contain any untrue statement of a material fact or omit to
state  any  material  fact  necessary  in  order  to  make  the  statements  and
information contained in this Section 3 not misleading.


3.5      CAPITALIZATION.   The authorized capital stock of AHAI consists of
5,000,000 shares of common stock, of $.001 par value, of which 5,000,000 shares
of Common Stock are issued and outstanding and the shareholders and numbers of
shares of common stock held by each shareholder are as set forth on Schedule
3.5.  All of the outstanding shares of AHAI common stock have been duly and
validly authorized and issued.


3.6      FINANCIAL STATEMENTS.  AHAI shall have provided to PAWSPLUS its
unaudited financial statements as at December 31, 2008 and for the two years
then ending and interim financial statements for the three months ending June
30, 2009 (the “AHAI Financial Statements”).  The AHAI Financial Statements
provided have been prepared from, and is in accordance with, the books and
records of AHAI, complies with all material  respects with applicable accounting
requirements  with respect thereto,  has been prepared in accordance with U.S.
generally accepted accounting principles ("U.S.  GAAP") applied on a
consistent  basis during the periods  involved  (except as may be indicated in
the notes  thereto) and fairly presents in all material respects
the  consolidated  results of operations  and cash flows (and changes in
financial position,  if any) of AHAI, as at the date(s) thereof or for the
period(s) presented therein.  Copies of the AHAI  Financial Statements are
attached as Schedule 3.6.
 
 
- 5 -

--------------------------------------------------------------------------------

 


3.7     ABSENCE OF MATERIAL CHANGE.  Since June 30, 2009, there has been no
change in the business, operations, financial condition or liabilities of AHAI
as stated in the AHAI Financial Statements that would result in a Material
Adverse Effect on AHAI.


3.8      LITIGATION.  There are no actions,  suits, claims,  inquiries,
proceedings or investigations before any court,  tribunal,  commission,  bureau,
regulatory, administrative or governmental agency, arbitrator, body or authority
pending or, to the knowledge of AHAI, threatened against AHAI which would
reasonably be expected to result in any liabilities,  including defense costs,
in excess of $1,000 in the aggregate.  AHAI is not the named subject of any
order, judgment or decree and is not in default with respect to any such order,
judgment or decree.


3.9     TAXES AND TAX RETURNS.  AHAI has timely and correctly  filed tax returns
and reports  (collectively,  "Returns") required by applicable law to be filed
(including, without limitation, estimated tax returns, income tax returns,
excise tax returns,  sales tax returns,  use tax returns,  property tax returns,
franchise  tax returns,  information  returns and  withholding,  employment  and
payroll tax returns) and all Returns were (at the time they were filed)  correct
in all  material  respects,  and  have  paid  all  taxes,  levies,  license  and
registration fees, charges or withholdings of any nature whatsoever reflected on
Returns to be owed and which have become due and payable except as set forth on
Schedule 3.9 “None” on Schedule.  Any unpaid U.S. Federal income taxes, interest
and penalties of AHAI do not exceed $5,000 in the aggregate.


3.10     COMPLIANCE WITH APPLICABLE LAW.


3.10.1  AHAI holds  all  licenses,  certificates,   franchises, permits and
other  governmental  authorizations  ("Permits")  necessary  for the lawful
conduct of its business and the Permits are in full force and effect, and AHAI
is in all material respects complying therewith,  except where the failure to
possess or comply with the Permits would not have, in the aggregate,  a Material
Adverse Effect on AHAI.  A listing of such Permits is hereto as Schedule 3.10.
 
3.10.2  AHAI is  and  for  the  past  five  years  has  been  in
compliance  with  all  foreign,   federal,   state  and  local  laws,  statutes,
ordinances,  rules, regulations and orders applicable to the operation,  conduct
or ownership of its business or properties except for any noncompliance which is
not reasonably  likely to have, in the aggregate,  a Material  Adverse Effect on
AHAI.


3.11     AFFILIATE TRANSACTIONS.
 
 
- 6 -

--------------------------------------------------------------------------------

 


3.11.1 Except as set forth on Schedule 3.11 hereto, AHAI has not engaged in, and
is not currently obligated to engage in (whether in writing or orally), any
transaction with any Affiliated Person (as defined below) involving aggregate
payments by or to AHAI of $10,000 U.S. or more.


3.11.2 For purposes of this Section 3.11, "Affiliated Person" means:


a. a director,  executive  officer or  Controlling  Person (as defined below) of
AHAI;


b. a spouse of a director,  executive  officer or  Controlling Person of AHAI;


c. a member of the immediate  family of a director,  executive officer, or
Controlling Person of AHAI who has the same home as such person;


d. any corporation or organization  (other than AHAI) of which a
director,  executive officer,  chief financial  officer,  or a person performing
similar  functions  or is a  Controlling  Person of such  other  corporation  or
organization;


e. any trust or estate in which a director, executive officer,
or  Controlling  Person of AHAI or the  spouse of such  person  has
a  substantial beneficial  interest or as to which such person or his
spouse  serves as trustee or in a similar  fiduciary  capacity,  and
for  purposes of this  Section  3.11, "Controlling  Person"  means any  person
or entity  which,  either  directly  or indirectly,  or acting in  concert  with
one or more other  persons or  entities owns,  controls or holds with power to
vote, or holds proxies  representing  ten percent or more of the outstanding
common stock or equity securities.


3.12     LIMITED   REPRESENTATIONS AND WARRANTIES.   Except for the
representations and warranties of PAWSPLUS expressly set forth in Section 4,
AHAI has not relied upon any representation and warranty made by or on behalf of
AHAI in making its determination to enter into this Agreement and consummate the
transactions contemplated by this Agreement.


3.13     DISCLOSURE.   No   representation   or  warranty  made  by  AHAI
shareholder  contained  in this  Agreement,  and no  statement  contained in the
Schedules delivered by AHAI hereunder, contains any untrue statement of a
material fact or omits any material fact necessary in order to make a statement
herein or therein, in light of the circumstances under which it is made, not
misleading.


3.14     REAL PROPERTY.   AHAI does not own or lease, directly or indirectly,
any real property except as shown of Schedule 3.14.


3.15     ENVIRONMENTAL   MATTERS.   AHAI does not have any financial liability
under any environmental laws.
 
 
- 7 -

--------------------------------------------------------------------------------

 


3.16     INTELLECTUAL PROPERTY.  Except as shown on Schedule 3.16 AHAI does not
own or lease, directly or indirectly, any Intellectual Property.  "Intellectual
Property", for purposes of this agreement, shall mean: patents, patent
applications,  trademarks, trademark registrations,  applications for
trademark  registration,  trade names,  service
marks,  registered  Internet  domain names,  licenses and other  agreements with
respect  to any of the  foregoing  to  which  AHAI
is  licensor  or  licensee.  In addition,  there are no pending or, to AHAI’s
knowledge, threatened,  claims  against  AHAI by any  person  as to  any of
the  Intellectual Property,  or their use,  or claims of  infringement  by AHAI
on the rights of any person and no valid basis exists for any such claims.


3.17           CONTRACTS AND AGREEMENTS.  Except as shown on Schedule 3.17, AHAI
is not a party to or bound by any commitment, contract, agreement or other
instrument which involves or could involve aggregate future payments by AHAI of
more than $1,000, (ii) AHAI is not a party to or bound by any commitment,
contract, agreement or other instrument which is material to the business,
operations, prospective assets or financial condition of AHAI and (iii) no
commitment, contract, agreement or other instrument, other than charter
documents, to which AHAI is a party or by which AHAI is bound, limits the
freedom of AHAI to compete in any line of business with any person.  AHAI is not
in default of any contract, agreement or instrument.


4. REPRESENTATIONS AND WARRANTIES OF PAWSPLUS ACQUISTION AND VETCO AND
ACQUISITION.


PAWSPLUS ACQUISITION AND VETCO and Acquisition represent and warrant to AHAI
that the statements contained in this Section 4 are correct and complete as of
the date of this Agreement.


4.1      ORGANIZATION. Each of PAWSPLUS and Acquisition is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware,  PAWSPLUS and  Acquisition has all the requisite power and authority
to own, lease and operate all of its  properties and assets ant to carry on its
business as  currently  conducted  and  as  proposed  to
be  conducted.  Each  of PAWSPLUS  and Acquisition is duly licensed or qualified
to do business and is in good standing in each  jurisdiction in which the nature
of the business  conducted by it makes
such  licensing  or  qualification  necessary  and  where the  failure  to be so
qualified  would,  individually  or in the  aggregate,  have a Material  Adverse
Effect upon it.


4.2      AUTHORIZATION OF TRANSACTIONS.  Each of PAWSPLUS and Acquisition has
full power and  authority  to execute  and  deliver  this  Agreement  and the
PAWSPLUS Closing  Documents  to which any PAWSPLUS  shareholder  is a party and
to perform  all obligations  hereunder and thereunder.  This Agreement
constitutes, and the PAWSPLUS Closing Documents will constitute, the valid and
legally binding obligation of PAWSPLUS, enforceable in accordance with their
respective terms and conditions.
 
 
- 8 -

--------------------------------------------------------------------------------

 


4.3      CAPITALIZATION. The authorized capital stock of PAWSPLUS consists of
225,000,000  shares of common stock, .$.0001 par value, of which 2,048,936 are
issued and  outstanding,  and 225,000,000 shares of preferred stock, par value
$0.0001 per share, 988,388 of which are issued and outstanding. All issued and
outstanding shares of PAWSPLUS stock have been duly authorized and validly
issued, and are fully paid and non-assessable.  All of the  outstanding  shares
of common  stock  (and options to purchase  common stock and
other  outstanding  securities  of PAWSPLUS have been duly and validly  issued
in  compliance  with federal and state  securities laws. Except as set forth
herein and on Schedule 1.3 hereto, and as set forth in this Agreement,  there
are no outstanding or authorized subscriptions,  options, warrants,
agreements,  obligations,  understandings or rights of any kind giving the
holder the right to  purchase  or  otherwise  receive or have issued to such
holder  any  common  stock  or  other  securities  or PAWSPLUS
or  any  securities  or obligations convertible into, any shares of capital
stock or other securities of PAWSPLUS, and there are no  dividends  which
have  accrued  or been  declared  but are unpaid on the capital stock of
PAWSPLUS. There is no outstanding or authorized stock appreciation, phantom
stock or similar rights with respect to PAWSPLUS.


4.4      SUBSIDIARIES.   Except  for  Acquisition and VETCO Hospitals,
Inc.,  PAWSPLUS  does  not  own, directly  or  indirectly,  any  capital  stock
or other  equity  interest in any corporation, partnership or other entity.


4.5      OWNERSHIP OF PAWSPLUS SHARES.  Each PAWSPLUS shareholder owns and holds
of record that number of PAWSPLUS Shares shown on Schedule 4.5. As of the date
hereof, all of the shares of the issued and outstanding stock of PAWSPLUS are
"free-trading" by virtue of either (i) an exemption from the  Securities  Act,
or (ii) having been registered pursuant to the Securities Act.


4.6      NONCONTRAVENTION.  Neither the  execution  and the delivery of
this  Agreement  or  the
PAWSPLUS  Closing  Documents,  nor  the  consummation  of the
transactions  contemplated  hereby or  thereby,  by PAWSPLUS
or  Acquisition  will (i) violate
any  constitution,  statute,  regulation,  rule,  injunction,  judgment,
order,  decree,   ruling,  charge,  or  other  restriction  of  any  government,
governmental  agency,  or  court to which
PAWSPLUS  Acquisition  is  subject,  or (ii) conflict with, result in a breach
of, constitute a default under,  result in the acceleration of, create in any
party the right to accelerate,  terminate modify, or cancel, or require any
notice under any agreement,  contract, lease, license, instrument,  or other
arrangement to which agreement,  contract, lease, license, instrument,  or
other  arrangement to which PAWSPLUS or such PAWSPLUS shareholder is a party or
by which PAWSPLUS or such Acquisition is bound or to which PAWSPLUS or
Acquisition assets is subject. Neither PAWSPLUS nor any Acquisition needs to
give any notice to, make any filing with, or obtain any authorization, consent,
or approval of any government or governmental agency in order for the parties to
consummate the transactions contemplated by this Agreement.
 
 
- 9 -

--------------------------------------------------------------------------------

 


4.7      LITIGATION.  Except as shown on Schedule 4.7, there are no actions,
suits, claims, inquiries, proceedings or investigations before any court,
tribunal, commission,  bureau, regulatory, administrative or governmental
agency, arbitrator, body or authority pending or, to the knowledge of PAWSPLUS
or VETCO, threatened against PAWSPLUS which would reasonably be expected to
result in any liabilities, including defense costs, in excess of $1,000 in the
aggregate.  Neither PAWSPLUS or VETCO is not the named subject of any order,
judgment or decree and is not in default with respect to any such order,
judgment or decree.


4.8    TAXES AND TAX RETURNS.  PAWSPLUS has timely and correctly  filed tax
returns and reports  (collectively,  "Returns") required by applicable law to be
filed (including, without limitation, estimated tax returns, income tax returns,
excise tax returns,  sales tax returns,  use tax returns,  property tax returns,
franchise  tax returns,  information  returns and  withholding,  employment  and
payroll tax returns) and all Returns were (at the time they were filed)  correct
in all  material  respects,  and  have  paid  all  taxes,  levies,  license  and
registration fees, charges or withholdings of any nature whatsoever reflected on
Returns to be owed and which have become due and payable  except as set forth on
Schedule 4.8. Any unpaid U.S.  Federal income taxes, interest and penalties of
PAWSPLUS do not exceed $5,000 in the aggregate.


4.9     COMPLIANCE WITH APPLICABLE LAW.


4.09.1  PAWSPLUS  holds  all  licenses,  certificates,   franchises, permits and
other  governmental  authorizations  ("Permits")  necessary  for the lawful
conduct of its business and the Permits are in full force and effect, and
PAWSPLUS is in all material respects complying therewith,  except where the
failure to possess or comply with the Permits would not have, in the
aggregate,  a Material Adverse Effect on PAWSPLUS.


4.09.2  PAWSPLUS is  and  for  the  past  five  years  has  been  in
compliance  with  all  foreign,   federal,   state  and  local  laws,  statutes,
ordinances,  rules, regulations and orders applicable to the operation,  conduct
or ownership of its business or properties except for any noncompliance which is
not reasonably  likely to have, in the aggregate,  a Material  Adverse Effect on
PAWSPLUS.


4.10     CONTRACTS AND AGREEMENTS.  Except as shown on Schedule 4.10, neither
PAWSPLUS or VETCO is not a party to or bound by any
commitment,  contract,  agreement or other  instrument  which  involves or could
involve  aggregate  future payments by PAWSPLUS or VETCO of more than
$1,000,  (ii) neither PAWSPLUS or VETCO is not a party to or bound by
any  commitment,  contract,  agreement or other  instrument which is material to
the business,  operations,  properties, assets or financial
condition  of  PAWSPLUS,  and  (iii)  no  commitment,  contract,  agreement  or  other
instrument,  other than charter documents, to which PAWSPLUS or VETCO is a party
or by which PAWSPLUS or VETCO is bound,  limits the  freedom of PAWSPLUS or
VETCO to compete in any line of  business or with any  person.  PAWSPLUS or
VETCO is not  in  default  on  any  contract,  agreement  or  other instruments.
 
 
- 10 -

--------------------------------------------------------------------------------

 


4.11     AFFILIATE TRANSACTIONS.


4.11.1 Except as set forth on Schedule 4.11 hereto, neither PAWSPLUS or VETCO
has not engaged in, and is not currently obligated to engage in (whether in
writing or orally), any transaction with any Affiliated Person (as defined
below) involving aggregate payments by or to PAWSPLUS of $10,000 U.S. or more.


4.11.2 For purposes of this Section 4.11, "Affiliated Person" means:


a. a director,  executive  officer or  Controlling  Person (as defined below) of
PAWSPLUS;


b. a spouse of a director,  executive  officer or  Controlling Person of
PAWSPLUS;


c. a member of the immediate  family of a director,  executive officer, or
Controlling Person of PAWSPLUS or VETCO who has the same home as such person;


d. any corporation or organization  (other than PAWSPLUS or VETCO) of which a
director,  executive officer,  chief financial  officer,  or a person performing
similar  functions  or is a  Controlling  Person of such  other  corporation  or
organization;


e. any trust or estate in which a director, executive officer,
or  Controlling  Person of PAWSPLUS or VETCO or the  spouse of such  person  has
a  substantial beneficial  interest or as to which such person or his
spouse  serves as trustee or in a similar  fiduciary  capacity,  and
for  purposes of this  Section  4.14, "Controlling  Person"  means any  person
or entity  which,  either  directly  or indirectly,  or acting in  concert  with
one or more other  persons or  entities owns,  controls or holds with power to
vote, or holds proxies  representing  ten percent or more of the outstanding
common stock or equity securities.


4.12     LIMITED   REPRESENTATIONS AND WARRANTIES.   Except for the
representations and warranties of AHAI expressly set forth in Section 3,
PAWSPLUS has not relied upon any representation and warranty made by or on
behalf of AHAI in making its determination to enter into this Agreement and
consummate the transactions contemplated by this Agreement.


4.13     DISCLOSURE.   No   representation   or  warranty  made  by  PAWSPLUS  or
VETCO contained  in this  Agreement,  and no  statement  contained in the
Schedules delivered by PAWSPLUS or VETCO hereunder, contains any untrue
statement of a material fact or omits any material fact necessary in order to
make a statement herein or therein, in light of the circumstances under which it
is made, not misleading.


4.14    REAL PROPERTY.   Neither PAWSPLUS or VETCO does not own or lease,
directly or indirectly, any real property.
 
 
- 11 -

--------------------------------------------------------------------------------

 


4.15     ENVIRONMENTAL   MATTERS.   Neither PAWSPLUS or VETCO does not have any
financial liability under any environmental laws.


4.16     INTELLECTUAL PROPERTY.  Except as shown on Schedule 4.16, PAWSPLUS or
VETCO does not own or lease, directly or indirectly, any Intellectual
Property.  "Intellectual Property", for purposes of this agreement, shall mean:
patents, patent applications,  trademarks, trademark
registrations,  applications for trademark  registration,  trade names,  service
marks,  registered  Internet  domain names,  licenses and other  agreements with
respect  to any of the  foregoing  to  which  PAWSPLUS
is  licensor  or  licensee.  In addition,  there are no pending or, to such
Warranting  Shareholder's knowledge, threatened,  claims  against  PAWSPLUS by
any  person  as to  any of the  Intellectual Property,  or their use,  or claims
of  infringement  by PAWSPLUS on the rights of any person and no valid basis
exists for any such claims.


4.17           FINANCIAL STATEMENTS.  PAWSPLUS shall have provided to AHAI the
unaudited financial statements of VETCO as at December 31, 2008 and for the two
years then ending and interim financial statements for the three months ending
March 31, 2009 (collectively, the “VETCO Financial Statements”).  The VETCO
Financial Statements provided have been prepared from, and in accordance with
the books and records of VETCO, complies with all material respects with
applicable accounting requirements with respect thereto, have been prepared in
accordance with U.S. generally accepted accounting principles (“US GAAP”)
applied on a consistent  basis during the periods  involved  (except as may be
indicated in the notes  thereto) and fairly presents in all material  respects
the  consolidated  results of operations  and cash flows (and changes in
financial position,  if any) of VETCO, as at the date(s) thereof or for the
period(s) presented therein.  Copies of the VETCO Financial Statements are
attached as Schedule 4.17.


5.       COVENANTS OF THE PARTIES.


5.1      CONDUCT OF THE BUSINESS OF AHAI. During the period from the date of
this Agreement to the Closing Date, AHAI will conduct its business and engage in
transactions only in the ordinary course consistent with past practice. During
such period, AHAI will use its best efforts to (a) preserve its business
organization  intact,  and (b)  maintain its current  status as a
company.  Without limiting the generality of the  foregoing,  AHAI agrees that
from the date of this Agreement to the Closing Date,  except as
otherwise  consented to or approved by
PAWSPLUS  in  writing  (which  consent  or  approval  shall  not
be  unreasonably withheld,  delayed or conditioned) or as permitted or required
by this Agreement or as required by law, AHAI will not:


5.1.1 grant any severance or termination  pay to or enter into or amend
any  employment  agreement  with, or increase the amount of payments or fees to,
any of its employees, officers or directors other than salary increases to
employees consistent with past increases;


5.1.2 make any capital expenditures in excess of $1,000;
 
 
- 12 -

--------------------------------------------------------------------------------

 


5.1.3 guarantee the obligations of any person;


5.1.4 acquire assets other than those necessary in the conduct of its business
in the ordinary course;


5.1.5 sell, transfer, assign, encumber or otherwise dispose of assets with a
value in excess of $10,000;


5.1.6 enter into or amend or terminate any long term (one year or more) contract
(including real property leases);


5.1.7 enter into any contract that calls for the payment by AHAI of $10,000 or
more, or enter into any amendment to any contract  that  increases PAWSPLUS's
obligation to pay any sum or sums by $10,000 or more, after the date of this
Agreement;


5.1.8 engage or participate  in any material transaction or incur or sustain any
material  obligation  otherwise than in the ordinary course of business;


5.1.9  contribute to any benefit plans on behalf of employees or service
providers of AHAI;


5.1.10  hire  any  full-time   employees  or  enter  into  any
employment  contracts  that  provide  other than an "at will"  employer-employee
relationship;


5.1.11 acquire any real property; or


5.1.12 agree to do any of the foregoing.


5.2      NO SOLICITATION.  During the period  beginning on the date of
this  Agreement  and  ending  on the  Closing  Date,  neither  AHAI nor any of
its directors,  officers,  shareholders,  representatives,  agents or
other  persons controlled by any of them, shall,  directly or
indirectly  encourage or solicit, or hold  discussions or  negotiations  with,
or provide any  information to, any persons,  entity or group other
than  PAWSPLUS  concerning  any  merger,  sale of substantial  assets not in the
ordinary  course of  business,  sale of shares of capital stock or similar
transactions involving AHAI. AHAI will promptly communicate to AHAI
the  identity of any  interested  or  inquiring  party,  all relevant
information  surrounding  the  interest or inquiry,  as well as the terms of any
proposal that AHAI may receive in respect of any such transaction.


5.3      ACCESS TO PROPERTIES AND RECORDS; CONFIDENTIALITY.


5.3.1 ACCESS TO PAWSPLUS AND VETCO RECORDS; CONFIDENTIALITY OF PAWSPLUS RECORDS.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(a) PAWSPLUS shall permit AHAI and its representatives reasonable access to its
properties and shall disclose and make available to AHAI all books, papers and
records relating to the assets, stock, ownership, properties, obligations,
operations and liabilities of PAWSPLUS AND VETCO, including but not limited to,
all books of account (including the general ledger), tax records, minute books
of directors and stockholders meetings, organizational documents, bylaws,
material contracts and agreements, filings with any regulatory authority,
accountants work papers, litigation files, plans affecting employees, and any
other business activities or prospects in which AHAI may have a reasonable
interest, in each case during normal business hours and upon reasonable notice.
PAWSPLUS shall not be required to provide access to or disclose information
where such access or disclosure: (a) would jeopardize the attorney-client
privilege with respect to the negotiation of the transactions contemplated
herein or any other similar transaction within the past year involving a merger
of PAWSPLUS AND VETCO or sale of substantially all of its assets; or (b) would
contravene any law, rule, regulation, order, judgment, decree or binding
agreement entered into prior to the date of the Agreement. The parties will use
all reasonable efforts to make appropriate substitute disclosure arrangements
under circumstances in which the restrictions of the preceding sentence apply.


(b)  All  information  furnished  by  PAWSPLUS  to  AHAI  or  the
representatives  or  affiliates  of  AHAI  pursuant  to,  or in  any negotiation
in connection  with, this Agreement shall be treated as the sole property of
PAWSPLUS until consummation of the Merger and, if the Merger shall not occur,
AHAI and its affiliates,  agents and advisors shall upon
written  request  return to PAWSPLUS all  documents  or other  materials
containing,  reflecting,  referring to such information,  and shall keep
confidential all such information and shall not disclose or use
such  information for  competitive  purposes. The obligation to keep such
information confidential shall not apply to  (a) any  information  which (i)
AHAI can  establish  by evidence was  already in its possession (subject to no
obligation of confidentiality) prior to the disclosure thereof to PAWSPLUS; (ii)
was then generally known to the public; (iii) becomes known to the public other
than as a result of  actions by AHAI or by the directors,  officers, employees,
agents or representatives of AHAI; or (iv) was disclosed to AHAI, or to the
directors, officers, employees or representatives of AHAI, solely by a third
party not bound by any  obligation of  confidentiality;  or (b) disclosure in
accordance  with the federal  securities  laws, a federal banking laws, or
pursuant to an order of a court or agency of competent jurisdiction.


5.3.1    ACCESS TO AHAI RECORDS; CONFIDENTIALITY OF AHAI RECORDS.


(a) AHAI shall permit PAWSPLUS and its representatives reasonable access to
its  properties  and shall  disclose and make available to PAWSPLUS all books,
papers and records relating to the assets, stock, ownership,
properties,   obligations,   operations  and  liabilities  of  AHAI,
including  but not  limited  to,  all books of account  (including  the
general   ledger),   tax  records,   minute  books  of  directors   and
stockholders  meetings,   organizational  documents,  bylaws,  material
contracts  and  agreements,  filings  with  any  regulatory  authority,
accountants work papers,  litigation files, plans affecting  employees, and any
other  business  activities or prospects in which PAWSPLUS may have   reasonable
interest, in each case during normal business hours and upon
reasonable  notice.  AHAI shall not be required to provide access to
or  disclose  information  where such access or  disclosure:  (a)
would  jeopardize   the   attorney-client   privilege   with  respect  to  the
negotiation  of the  transactions  contemplated  herein  or  any  other
similar  transaction within the past year involving a merger of AHAI or sale of
substantially all of its assets; or (b) would contravene any law,
rule,  regulation,  order,  judgment,  decree or binding agreement entered into
prior to the date of the  Agreement.  The parties will use
all  reasonable  efforts  to  make  appropriate  substitute  disclosure
arrangements  under  circumstances  in which  the  restrictions  of the
preceding sentence apply.
 
 
- 14 -

--------------------------------------------------------------------------------

 


(b)  All  information  furnished  by  AHAI  to  PAWSPLUS  or  the
representatives  or  affiliates  of  AHAI  pursuant  to,  or in  any negotiation
in connection  with, this Agreement shall be treated as the sole property of
AHAI until  consummation  of the Merger and, if the Merger  shall not
occur,  PAWSPLUS and its  affiliates,  agents and  advisors shall
upon  written  request  return to AHAI all  documents or other materials
containing,  reflecting,  referring to such information,  and shall
keep  confidential all such information and shall not disclose of  use such
information for competitive  purposes.  The obligation to keep of
such  information  confidential  shall not apply to (a) any information which
(i) PAWSPLUS can  establish by evidence  was already in its  possession (subject
to no obligation of  confidentiality)  prior to the disclosure thereof to
AHAI;  (ii) was then generally known to the public; (iii) becomes  known to the
public other than as a result of actions by PAWSPLUS or by the directors,
officers, employees, agents or representatives of PAWSPLUS; or (iv) was
disclosed to PAWSPLUS, or to the directors,  officers,  employees
or  representatives  of PAWSPLUS,  solely  by a third  party not bound by any
obligation of confidentiality; or (b) disclosure in accordance with the
federal  securities  laws, a federal  banking  laws,  or pursuant to an order of
a court or agency of competent jurisdiction.


5.4      REGULATORY MATTERS.


5.4.1 The parties will  cooperate  with each other and use all
reasonable  efforts  to  prepare  all  necessary  documentation,  to effect  all
necessary filings and to obtain all necessary permits, consents,  approvals, and
authorizations  of all  third  parties  and  governmental  bodies  necessary  to
consummate the transactions  contemplated by this Agreement  including,  without
limitation,   those  that  may  be  required  from  the  SEC,  other  regulatory
authorities,  or PAWSPLUS's shareholders.  PAWSPLUS and AHAI shall each have the
right to review reasonably in advance all information  relating to PAWSPLUS or
AHAI,  as the case may be, and any of their respective  subsidiaries,  together
with any other information  reasonably  requested,  which  appears in
any  filing  made with or written  material  submitted to
any  governmental  body in  connection  with the transactions  contemplated  by
this  Agreement.  AHAI shall bear all expenses associated with SEC filings.


5.4.2 PAWSPLUS and AHAI  will  promptly  furnish  each other with copies
of  written  communications  received  by PAWSPLUS and  AHAI or any of their
respective  subsidiaries  from,  or  delivered by any of the  foregoing  to, any
governmental body in respect of the transactions contemplated by this Agreement.


5.5      FURTHER ASSURANCES.  Subject to the terms and  conditions  of this
Agreement,  each of the parties agrees to use all  commercially  reasonable
efforts  to take,  or cause to be taken,  all  action  and to do, or cause to be
done,  all things  necessary,  proper or  advisable  under  applicable  laws and
regulations to consummate and make effective the  transactions  contemplated  by
this Agreement.


5.6      PUBLIC ANNOUNCEMENTS.  Prior to the  Closing,  no party  will issue or
distribute any information to its  shareholders or employees other than as
required to conduct their respective shareholders’ meetings,  any news
releases  or any other  public  information  disclosures  with  respect  to this
Agreement or any of the transactions  contemplated by this Agreement without the
consent of the other parties or their designated  representative,  except as may
be otherwise required by law.


5.7      APPROVAL OF MERGER BY AHAI SHAREHOLDERS.  The Common Holders of AHAI,
as a condition to receiving such stock, shall approve of the Merger, thus
relinquishing any appraisal rights under Florida law.


6. CONDITIONS PRECEDENT TO AHAI'S OBLIGATIONS.


The obligations of AHAI to consummate the transactions contemplated by this
Agreement are subject to satisfaction of the following conditions at or before
the Closing Date and may be waived only in writing by AHAI.


6.1      PAWSPLUS’S COVENANTS,   REPRESENTATIONS AND WARRANTIES.  All  the
covenants,  terms  and  conditions  of the  Agreement  to be  complied  with  or
performed by PAWSPLUS at or before the Closing Date shall have been  complied
with and performed in all respects. The representations and warranties made by
PAWSPLUS in this Agreement shall be complete and correct at and as of the
Closing Date with the same force and effect as though such representations and
warranties had been made at and as of the Closing Date.


6.2      DELIVERY OF DOCUMENTS BY PAWSPLUS. PAWSPLUS shall have duly executed
and delivered, or caused to be executed and delivered the PAWSPLUS Closing
Documents.


6.3      OTHER APPROVALS.  All  authorizations,  consents,  orders  or approvals
of any United States federal or state  governmental  agency  necessary for
the  consummation  of the Merger or the  transactions  contemplated  by this
Agreement (other than such actions,  approvals of filings which, pursuant to the
terms of this  Agreement,  are to take place on or after the Closing) shall have
been filed, occurred or been obtained.
 
 
- 15 -

--------------------------------------------------------------------------------

 


6.4     NO LITIGATION. No administrative investigation, action, suit or
proceeding   seeking to enjoin the   consummation of the   transactions
contemplated by this Agreement shall be pending or threatened.


6.5      NO CURRENT LIABILITIES.  Neither PAWSPLUS or VETCO shall have current
liabilities except for permitted liabilities.
 
6.6      ABSENCE OF MATERIAL CHANGE. There shall have been no change in the
business, operations, financial condition or liabilities of VETCO as stated in
the VETCO Financial Statements which can reasonably be expected to result in a
Material Adverse Effect on PAWSPLUS.


6.7      FINANCIAL STATEMENTS. There shall have been no material change in
the  financial condition  of VETCO  from  that  represented  in  the  VETCO
Financial Statements.


6.8       LEGAL OPINION.  The PAWSPLUS Legal Opinion shall have been delivered
to AHAI.


6.9    CERTIFICATES OF GOOD STANDING.  A certificate issued by the Delaware
Secretary of State indicating that PAWSPLUS is qualified and in good standing
within such jurisdiction shall have been delivered to AHAI.


6.10   BOARD OF DIRECTORS.  AHAI shall have the right to designate two members
to the PAWSPLUS Board of Directors, which shall be expanded to five members.  On
and after the Effective Date, the current Directors of PAWSPLUS shall tender
their resignations.


6.11     PAWSPLUS SHAREHOLDER APPROVAL.  This Agreement, the Merger and the
Recapitalization shall have been approved by the affirmative vote of the amount
of PAWSPLUS capital stock necessary for consummation of the Merger under
Delaware Law.


7. CONDITIONS PRECEDENT TO PAWSPLUS'S OBLIGATIONS.


The obligations of PAWSPLUS to consummate the transactions contemplated by this
Agreement are subject to satisfaction of the following conditions at or before
the Closing Date and may be waived only in writing by PAWSPLUS.


7.1      AHAI'S COVENANTS, REPRESENTATIONS AND WARRANTIES.  All the
covenants,  terms  and  conditions  of this  Agreement  to be  complied  with or
performed by AHAI on or before the Closing Date shall have been complied with
and  performed in all  respects.  The  representations  and  warranties  made by
AHAI in this Agreement shall be complete and correct at and as of the Closing
Date  with  the same  force  and  effect  as  though  such  representations  and
warranties had been made at and as of the Closing Date.
 
 
- 16 -

--------------------------------------------------------------------------------

 


7.2      DELIVERY OF DOCUMENTS BY AHAI.  AHAI shall have duly executed and
delivered, or caused to be executed and delivered, to PAWSPLUS, or at its
direction, this Agreement, the AHAI Shares and the AHAI Closing Documents.


7.3      OTHER APPROVALS.  All  authorizations,  consents,  orders  or approvals
of any United States federal or state  governmental  agency  necessary for
the  consummation  of the Merger or the  transactions  contemplated  by this
Agreement (other than such actions,  approvals or filings which, pursuant to the
terms of this  Agreement,  are to take place on or after the Closing) shall have
been filed, occurred or been obtained.


7.4      AHAI SHAREHOLDER APPROVAL.  This Agreement shall have been approved and
adopted by the affirmative votes of that amount of AHAI’s outstanding capital
stock necessary for the consummation of the Merger pursuant to Florida law.


7.5      NO LITIGATION. No administrative investigation, action, suit or
proceeding   seeking to enjoin the   consummation of the   transactions
contemplated by this Agreement shall be pending or threatened.


7.6      LEGAL OPINION.  The AHAI Legal Opinion shall have been delivered to
PAWSPLUS.


7.7           FINANCIAL STATEMENTS.  There shall have been no material change in
the financial condition of AHAI from that represented in the AHAI Financial
Statements.


8.       TERMINATION


8.1      TERMINATION OF AGREEMENT. Anything contained in this Agreement to the
contrary notwithstanding, the Agreement may be terminated and abandoned at any
time (whether before or after the approval and adoption thereof by the
shareholders of AHAI) prior to the Effective Time:


8.1.1 By mutual consent of PAWSPLUS and AHAI;


8.1.2 By AHAI if any condition set forth in Section 6 has not been met and has
not been waived;


8.1.3 By PAWSPLUS if any condition set forth in Section 7 has not been met and
has not been waived;


8.1.4  By  PAWSPLUS  or  AHAI,  if  any  suit,  action  or  other
proceeding  shall be pending or threatened by the federal or a state  government
before  any court or  governmental  agency,  in which it is sought to  restrain,
prohibit or otherwise affect the  consummation of the transactions  contemplated
hereby;
 
 
- 17 -

--------------------------------------------------------------------------------

 


8.1.5 By AHAI if there is  discovered  any material  error,
misstatement  or  omission  in  the  representations  and  warranties  of
PAWSPLUS and Acquisition;


8.1.6 By PAWSPLUS if there is discovered  any  material  error, misstatement or
omission in the representations and warranties of AHAI; and


8.1.7 by either PAWSPLUS or AHAI if the Effective Time shall have not occurred
by September 30, 2009 provided, however, such termination shall not be available
to any party whose failure to fulfill any obligation of this Agreement has been
the cause of, or resulted in, the failure of the Closing to have been effected
on or prior to such date.


8.2      Any of the terms or conditions of this Agreement may be waived at any
time by the party which is entitled to the benefit thereof, by action taken by
its Board of Directors; provided, however, that such action shall be taken only
if, in the judgment of the Board of Directors taking the action, such waiver
will not have a materially adverse effect on the benefits intended under this
Agreement to the party waiving such term or condition.


9        MISCELLANEOUS.


9.1      TAX TREATMENT BY THE PARTIES.  Unless  otherwise  required by
law,  the  parties  shall  treat the Merger as a  reorganization  under  Section
368(a)(2)(E)  of the  Code  for all tax  reporting  purposes;  furthermore,  the
parties shall not take, and have not taken, any action that is inconsistent with
reorganization treatment under Section 368(a)(2)(E) of the Code.


9.2      NO THIRD PARTY BENEFICIARIES.  This Agreement shall not confer any
rights or remedies upon any person or entity other than the parties and their
respective successors and assigns.


9.3      SUCCESSORS AND ASSIGNS.  No party  may  assign  either  this Agreement
or any of its rights,  interests,  or obligations under this Agreement
without  the  prior  written  consent  of  all  other  parties.  Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties and their respective permitted successors and assigns.


9.4      NOTICES. All notices, requests, demands, claims, consents and other
communications required or permitted under this Agreement shall be in writing.
Any notice, request, demand, claim, communication or consent under this
Agreement shall be deemed duly given if (and shall be effective two business
days after) it is sent by certified  mail,  return  receipt  requested,  postage
prepaid, and addressed to the intended recipient as set forth below:
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
If to AHAI:
Animal Health Associates, Inc.
 
4152 Independence Court
 
Sarasota, FL 34234
 
Attention: George Johnson
   
Copy to:
Abel, Tobaygo & Siser
 
3307 Clark Road
 
Suite 201
 
Sarasota, FL 34232
 
Attention: W. Scott Van Ness
   
If to PAWSPLUS or Acquisition:
PAWSPLUS, Inc
 
4152 Independence Court
 
Sarasota, FL 34234
 
Attention: Bryan Shobe.
   
Copy to:
Law Offices of Thomas G. Amon
 
250 West 57th Street
 
Suite 1316
 
New York, NY 1107
 
Attention: Thomas G. Amon 

 
9.5      GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.


9.6      AMENDMENTS AND WAIVERS.  This Agreement may be amended o waived only in
a writing signed by the party against which enforcement of the amendment or
waiver is sought.


9.7      SURVIVAL    OF    REPRESENTATIONS    AND    WARRANTIES.  The
representations and warranties set forth in Sections 3 and 4 of this Agreement
shall survive the Closing and continue in full force and effect for a period of
one year after the Closing.


9.8      CONSTRUCTION.  The parties have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign  statute  or law  shall  be  deemed  also  to  refer  to all  rules  and
regulations promulgated thereunder,  unless the context requires otherwise.  The
word "including" shall mean including without limitation.
 
 
- 19 -

--------------------------------------------------------------------------------

 


9.9      COUNTERPARTS.  This Agreement may be executed in any number of
counterparts,  each of  which  shall  be  deemed  an  original  but all of which
together  will  constitute  one and the same  document.  This Agreement may be
executed by facsimile.


9.10     ENTIRE AGREEMENT.  This  Agreement  (including  the Schedules
referred  to in  and/or  attached  to this  Agreement)  constitutes  the  entire
agreement among the parties and supersedes any prior understandings, agreements,
or representations  by or among the parties,  written or oral to the extent they
relate in any way to the subject matter of this Agreement.


9.11     ARBITRATION.  Any  controversies  or claims  arising out of or relating
to this Agreement  shall be fully and finally settled by arbitration in
accordance  with the Commercial  Arbitration  Rules of the American  Arbitration
Association (the "AAA Rules"),  conducted by three arbitrators (one to be chosen
by PAWSPLUS, one to be chosen by AHAI,  and the third to be chosen by the first
two arbitrators,  or otherwise  chosen in accordance  with the AAA Rules) in
Sarasota, Florida,  except that the parties shall have any right to discovery as
would be permitted  by the  Federal  Rules of  Civil  Procedure  for a
period  of 90 days following the commencement of such arbitration, and the
arbitrator shall resolve any dispute which arises in connection with such
discovery. The prevailing party or  parties,  as  determined  by
the  arbitrators,  shall be  entitled to costs, expenses  and  attorneys'  fees
from the  non-prevailing  party or parties,  and judgment upon the
award  rendered by the  arbitrator may be entered in any court of competent
jurisdiction.


9.15     COSTS AND EXPENSES OF TRANSACTION.


9.15.1  Each party  shall  be  responsible  for  payment  of  all expenses
associated with this transaction, including all the legal fees and expenses.


9.16           BROKERS


9.16.1 Neither PAWSPLUS nor AHAI has dealt with any broker or finder in
connection with this transaction.  AHAI shall indemnify and hold PAWSPLUS
harmless from and against any liability for these or any fees of any other
broker.


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first listed above.
 

PAWSPLUS, INC.     ANIMAL HEALTH ASSOCIATES, INC.            
By:  /s/ Bryan Shobe
   
By:  /s/ George Johnson
 
Name:  Bryan Shobe
   
Name:  George Johnson
 
Title:    President
   
Title:    President
 



PAWSPLUS ACQUISITION CORPORATION


By:  /s/ Bryan Shobe

--------------------------------------------------------------------------------

Name:  Bryan Shobe
Title:   President
 
 
- 20 -

--------------------------------------------------------------------------------

 
 